Citation Nr: 0610205	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel






INTRODUCTION

The veteran had recognized military service between September 
1941 and March 1946.  The veteran died in August 1971 and the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) for several 
months during World War II.

2.  The veteran died in August 1971 from severe hemorrhage 
due to a bleeding peptic ulcer.


CONCLUSIONS OF LAW

1.  The veteran's bleeding peptic ulcer is presumed to be 
related to his POW captivity.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.1(y), 3.102, 3.307, 3.309 (2005).

2.  A disability presumed to have been incurred in service 
caused, or contributed substantially or materially to cause, 
the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(y)(1), 
3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b), 
3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In the case of detention or internment by an enemy government 
or its agents, VA "shall accept the findings of the 
appropriate  service department that a person was a POW 
during a period of war unless a reasonable basis exists for 
questioning it."  38 C.F.R. § 3.1(y).  However, the 
regulation does not indicate that VA must follow a service 
department finding that an individual did not have the status 
of a POW.  VAOPGCPREC 14-94.  Nevertheless, service 
department records are considered factually accurate in the 
absence of evidence to the contrary.  See 38 C.F.R. § 3.1(y).  

For a veteran previously captive as a POW, if a duodenal or 
peptic ulcer has become manifest to a degree of ten percent 
disabling at any time after discharge or release from active 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Factual Background and Analysis.  In August 2002 the 
appellant filed a claim for death benefits.  The appellant 
alleges that the veteran had a bleeding peptic ulcer prior to 
his death, and that he died from this ulcer.

A medical certificate from Nulacan Provincial Hospital dated 
in February 2003 advises that the veteran was hospitalized in 
1971 for a bleeding peptic ulcer.  A photocopy of the 
veteran's official death certificate dated in August 1971 
confirms that the cause of the veteran's death was due to 
shock, induced by severe hemorrhage, stemming from a bleeding 
peptic ulcer.  This is the only medical evidence of record.

The appellant also alleges that the veteran was a former POW; 
which, if true, would entitle the appellant to benefits under 
the provisions of 38 C.F.R. §§ 3.307, 3.309.  

An Affidavit For Philippine Army Personnel sworn to by the 
veteran in March 1946 reflects the following:

5 Sept 1941			called to active duty and 
inducted
6 Sept 41 to 9 Apr 42	"A" Co. 31st Inf Regt located 
at Bataan
10 Apr 42 to 1 Sept 42	POW (surrendered - released) at 
Capas, Tarlac
2 Sept 			Arrived home
3 Sept 42 to 14 Sept 42	Civilian (rest)
15 Sept 42 to 13 Feb 45	131st grla Anderson's Unit at 
Bulacan
14 Feb 45 to 9 Apr 45	112 Cavalry 6 Army at Bulacan
10 Apr 45			Rpt'd for Processing at Camp Murphy
11 Apr 45 to 13 Apr 45	Awaiting to be Processed
14 Apr 45			Processed.

The veteran indicated that he received "spiritual cultural & 
rejuvenation training under Japanese" for 2 weeks at Capas, 
Tarlac.  The veteran also reported that he and the appellant 
were married in June 1941 at Bulacan and had two children.

It is a matter of public record that the 31st Infantry 
covered the withdrawal of American and Philippine forces to 
the Bataan Peninsula.  When military authority announced the 
surrender of the Bataan Defense Force on April 9, 1942, some 
of the members of the 31st Infantry escaped to continue 
resisting, but most surrendered and underwent hardship on the 
Bataan Death March and captivity as POW's.

A communication in the current claims folder dated in 
September 2002 reflects that efforts to locate the original 
claims folder for the veteran were unsuccessful and that a 
Rebuilt Folder was established.

A copy of an undated and unsigned AGUZ Form 632 reflects that 
the veteran's military history was determined to be as 
follows:

Pre-war service			5 Sep 41 to 7 Dec 41
Beleagured				8 Dec 41 to 8 Apr 42
Missing				9 Apr 42 to 9 Apr 42
No Casualty Status			10 Apr 42 to 9 Apr 45
Status under MPA terminated	9 Apr 45
Regular PA Service			10 Apr 45 to 28 Mar 46

It was determined that the veteran was not entitled to 
receive pay during the period from 10 Apr 42 to 1 Sep 42 
because his alleged POW status was not supported.  It was 
also determined that his status was "Missing" on 9 Apr 42 
because he was "with unit awaiting disbandment," and that 
he had no periods of POW status and no recognized guerrilla 
service.

In an affidavit sworn to in March 2003, an individual stated 
that he had been imprisoned with the veteran in Capas, 
Tarlac, during World War II. 

In a proposed administrative decision dated in April 2003, 
officials at the Manila RO determined that the veteran had 
been held captive as a POW from 04-10-42 to 09-01-42.  It was 
noted that the Service department certified that the person 
who provided the above affidavit had been a POW from 04-10-42 
to 07-31-42.  It was also noted that some records of POW 
status in the Philippines would be difficult, if not 
impossible, to secure and that the best source of evidence, 
exclusive of a service department finding, would be the 
veteran's narration of a chronological account of his 
activities in his processing affidavit.  The Service 
department, based upon the best evidence available in the 
files of their office, did not certify any POW status for the 
veteran, and that determination is considered factually 
accurate in the absence of evidence to the contrary.  The 
officials at the Manila RO held that, despite the 
certification of the Service department, the evidence in this 
case with regard to the veteran's April 1942 captivity was in 
equipoise, and that the evidence was sufficient to show that 
the veteran had been a  POW for thirty days or more.  This 
decision was returned by the Compensation and Pension Service 
to the RO for further review.  The RO subsequently issued a 
rating decision dated in July 2003, in which it denied 
service connection for cause of death on the basis that the 
evidence of record was not sufficient to establish that the 
veteran was a former POW.  

In a sworn statement dated in December 2003 another 
individual stated that that he had been with the veteran in 
Camp O'Donnell in Capas, Tarlac.

For the reasons that follow, the Board finds that the wartime 
affidavit sworn by the veteran in 1946, the affidavits sworn 
in 2003 by the certified POW and the other individual (who 
states that he too was a former POW), and the statements made 
by the appellant (who had been married to the veteran since 
June 1941) are consistent with circumstances of the veteran's 
verified military service and the historical events of that 
time and place, and are sufficient to refute service 
department records and establish the veteran's POW status.  
See VAOPGCPREC 14-94.  

Under the provisions of 38 C.F.R. §3.102, the reasonable 
doubt doctrine is applicable even in the absence of official 
records, particularly if the basic incident allegedly arose 
under combat, or similarly strenuous conditions, and is 
consistent with the probable results of such known hardships.  
Although the service department was unable to locate 
documentation establishing that the veteran was held as a 
POW, in view of the affidavit prepared by the veteran in 
1946, the corroborative affidavits submitted by two 
individuals who were present at the POW camp and his wife who 
was well acquainted with the veteran at that time, and the 
historical accounts of the veteran's military unit and the 
events at Camp O'Donnell, the Board finds the evidence 
regarding the veteran's POW status to be in equipoise.  
Accordingly, this matter is resolved in the appellant's 
favor.  

The medical certificate from Nulacan Provincial Hospital 
dated in February 2003 and the photocopy of the veteran's 
official death certificate dated in August 1971 reflect that 
the cause of the veteran's death was due to shock, induced by 
severe hemorrhage, stemming from a bleeding peptic ulcer.  
There is no other medical evidence of record which would tend 
to suggest otherwise.

As noted above, for a veteran previously captive as a POW, if 
a duodenal or peptic ulcer has become manifest to a degree of 
ten percent disabling at any time after discharge or release 
from active service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  The record 
reflects that the veteran suffered from peptic ulcer prior to 
his death in August 1971 and that the peptic ulcer was the 
underlying cause of his death.  It must be presumed that the 
peptic ulcer is related to the veteran's POW captivity.  
Accordingly, service connection is established for the cause 
of the veteran's death.

The Board finds that the RO has substantially satisfied the 
notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant given the favorable nature of the 
Board's decision. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


